Citation Nr: 9909405	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right great toe 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran served on active duty from December 13, 1974, to 
February 7, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the RO.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran experiences current right great toe disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right great toe fracture is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 

(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(Court) has held that 

competent evidence pertaining to each of three elements must 
be submitted in order make a claim of service connection well 
grounded.  There must be competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the veteran's case, service medical records specifically 
refer to treatment for what appeared to be an old avulsion 
fracture of the right great toe.  However, no competent 
medical evidence has been presented to show that the veteran 
currently experiences any right great toe disability that is 
attributable to problems incurred in or aggravated by 
military service.  The Board recognizes that the veteran has 
specifically testified that he has had continued problems 
with his toe since service, especially pain and locking, but 
no current diagnosis has been provided by one competent to do 
so.  In short, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, he has not been shown to be competent to provide a 
medical diagnosis regarding current disability.  Espiritu, 
supra.  Consequently, the Board finds that the veteran's 
claim is not well grounded.  

The Board notes that the veteran reported at a February 1999 
hearing that a physician in Sanford, North Carolina once told 
him that his toe had not mended correctly.  However, on 
further questioning, the veteran reported that he had seen 
this physician in about 1978 or 1979.  Consequently, whether 
the putative statement by the physician is accurate or not, 
the salient point to be made is that current disability must 
be shown by competent medical evidence.  Even if the 
veteran's toe was found to be improperly mended in 1978 or 
1979, until competent medical evidence of current disability 
is presented, the claim may not be considered well grounded.  
Caluza, supra.  


ORDER

Service connection for a right great toe fracture is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


